Title: To George Washington from Colt MacGregor, 29 May 1786
From: MacGregor, Colt
To: Washington, George



Sir,
New York 29th May 1786

In absense of Mr Jamieson, who is at present in Halifax, I had the honor to receive your letter to him of 20th inst., and immediately enquired of Mr John Schaw’s Legatee, who is still here, concerning the Books & Papers of Messrs Balfour & Barraud. I find that some years before Mr Schaw’s death they were delivered up to Mr Walter Franklin of this place, who is also since dead; they came then into the hands of his brother Mr Samuel Franklin, who informs me, that he gave up the whole on 28th Novembr last to a Mr John Clapham, lately from England, in consequence of orders from Mr John Lloyd of London. Mr Clapham sett off immediately for Virginia taking the Books &ca with him, in order to effect some settlement of that Concern: I cannot find out what particular place he is now at, but presume you will be enabled to hear of him, thro’ the medium of some friend at Norfolk.
Mr Samuel Franklin says that, Mr Hanbury of London was actually concerned with Balfour & Barraud, but he does not know how far that Connexion went. It is very probable Mr Jamieson can give more certain information on that head; and, as his Business to the Northward may detain him sometime, I shall by the first Conveyance, forward your letter, which I doubt not will be duly Answered. In the meantime; I thought it proper to convey what information I could collect; particularly, as Mr Clapham’s stay in Virginia may be of short duration. I have the

honor to be With the greatest respect Sir, Your most obdt hble Servt

Colt MacGregor

